Landon, J. :
The written order given by “ Thomas Hall, trustee,” for the school charts, unlike a promissory note, is not a complete contract on its face. In addition to the proof of the order the plaintiff had to prove compliance with it by his assignor before any obligation could arise. The bona fide holder, before maturity, without notice of a promissory note, need only look to the face of the paper to ascertain who is liable upon it.
The holder of this order had necessarily to look further. The paper itself advised him that the charts apparently were ordered for school district No. 1, but he would have to ascertain whether they 'were in fact delivered for the district and to it, or simply for the maker of the order and to him. If for and to the district, then the *118district would be liable, if the person giving the order acted within his authority. We make these remarks, because many cases touching promissory notes and contracts, the obligation of which is expressed and complete on their face, are relied upon by the appellant. The géneral rule in' such cases is, that unless the paper on its face shows that the maker acted as agent for another, the paper itself does not bind such other person. These cases do not apply, and, therefore, we need not look into the cases in which the accompanying circumstances qualify the rule.
The evidence shows that the charts were delivered as ordered, and applied to the use of the school district. The statute (Laws of 1864, chap. 555, tit. 7, § 50 as amd. by Laws of 1886, chap. 292; E. S.
. [Banks’ 8th ed.) 1297, § 50) authorized the trustee to make such expenditure for such purpose within certain limits. The limits .were not exceeded.
The evidence shows that Thomas Hall was de facto sole trustee vof the district when he gave the order, received the charts and placed them in the schoolhouse. Whether he was trustee de jure is immaterial since that question is not involved in the issues. His title was under appointment by the school commissioner of. the county made October, 1892. The commissioner had power to make it in the cases specified in chapter 331, Laws of 1888, amending title 7, section 30 of the act of 1864 (E. S. [Banks’ 8th ed.) 1292, § 30). The appointment is regular on its face and under it Hall- entered upon the office and discharged its duties, and no proceeding has been taken to determine whether he also had a title de jure. The cases cited by the appellant might be proper in aid of such a determination, but they have no relevancy here. The de facto title is sufficient as to third persons dealing with him in good faith. (Morrison v. Sayre, 40 Hun, 465; De Wolf v. Watterson, 35 id. 111; Barrett v. Sayer, 34 N. Y. St. Repr. 325; O'Neil v. Battie, 40 id. 65.)
The defendant contends that it was not shown that he was the trustee of the district or liable as such at the time the action was commencéd. The evidence supports the conclusion that the defendant was regularly elected trustee at the school meeting held in 1894 and again .in 1895. The records were lost and the oral evidence of the elections was competent and was not disputed. The declarations of the defendant in 1894 and in 1895 that he was the trustee *119were shown. His term upon each election was for one year, which .under the last election would expire in August, 1896. Meantime in July, 1896, the school district was dissolved by order of the school •commissioner. The effect of the dissolution is thus declared by chapter 556, Laws of 1894 (Consol. School Law, tit. 6, § 12): “ Though a district be dissolved, it shall continue to exist in law for the purpose of providing for and paying all its j ust debts; and to that end the trustees and other officers shall continue in office, and the inhabitants may hold special meetings, elect officers to supply vacancies and vote taxes; and all other acts necessary to raise money and pay such debts shall be done by the inhabitants and officers of the district.” The defendant, therefore, continued to be trustee for the purpose of paying all the just debts of the district.
The appellant challenges the order of dissolution as void because not made upon proper notice. The order is regular on its face. The commissioner had jurisdiction of the subject-matter. The power of review upon appeal by any person conceiving himself aggrieved is vested in the Superintendent of Public Instruction in the first instance. (Consol. School Law, tit. 14, § 1.) It does not appear that any such appeal was taken. The evidence permits ns to assume that the order has been acquiesced in by all parties in interest, and we, therefore, decline to review it in this collateral action, even if it should fail to appear that every preliminary jurisdictional step had been taken. Consensus tollit errorem. If we •assume t-he order to be void, then the district exists and the defendant as trustee holds over until his successor is appointed. (Consol. .School Law, tit. 7, § 24.)
The action is in the proper form. (Code Civ. Proc. §§ 1926-1929.)
There are various objections to evidence. There was some immaterial evidence given, but the facts upon which the liability of the defendant depends were proved by competent evidence, and were not disputed. Un such evidence the plaintiff was entitled to judgment, no matter how much evidence of other sort was received.
The judgment should be affirmed.
All concurred.
Judgment affirmed, with costs.